                 Case 18-16659-LMI       Doc 87    Filed 04/01/19     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION
                                  www.flsb.uscourts.gov

 In re:

    YURI LYUBARSKY and                            Case No: 18-16659-LMI
    OLGA LYUBARSKY                                Chapter 7

      Debtors.
 ____________________________________/

             DEBTORS’ WITHDRAWAL OF OBJECTION TO THE CLAIM OF
                          GUARDIAN LIFE INSURANCE COMPANY

          Debtors, Yuri and Olga Lyubarsky, by and through undersigned counsel, hereby withdraw

their Objection to the Claim of Guardian Life Insurance Co. [D.E. 46] (“Guardian Objection”).

          Following the entry of the Order Granting Trustee’s Motion to Compromise Controversy

and Approve Settlement Agreement Between the Trustee and Debtors [ECF No. 78], Guardian has

agreed to disburse all of Debtors’ accrued disability benefits without offset for costs incurred by

Guardian which are part of Guardian’s claim in these proceedings [POC-4].

          While Debtors continue to believe in the merit of the arguments stated in the Guardian

Objection, they acknowledge they lack standing to continue to pursue the Guardian Objection.

          Accordingly, the Guardian Objection [ECF No. 46] is hereby withdrawn.

          Dated: April 1, 2019

                                             /s/ Leonid Nerdinsky
                                             Leonid Nerdinsky, Esq.
                                             Nerdinsky Law Group, P.A.
                                             3800 S Ocean Drive, Suite 242
                                             Hollywood, FL 33019
                                             Tel: 954-237-6307
                                             Fax: 954-416-6188
                                             LNerdinsky@nerdinskylaw.com
                                             Florida Bar No. 638781
               Case 18-16659-LMI        Doc 87     Filed 04/01/19    Page 2 of 2



                                CERTIFICATE OF SERVICE


I, Leonid Nerdinsky, CERTIFY that a true and correct copy of the foregoing was served via
Notice of Electronic Filing (CM/ECF) on April 1, 2019, upon all registered users in this case.
